Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 have been rejected. 

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 24 April 2020 claiming benefit to CN202010330942.1.

Objections
SPECIFIATION: 
The disclosure is objected to because of the following informalities:
the current target historical time period is current historical time period on p. 16 line 16 contains a grammatical error and should read “the current target historical time period is the/a current historical time period”.
Appropriate correction is required. 
DRAWINGS: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: S120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: S10 in line 16 on p. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612” has been used to designate both the apparatus (p. 39 line 8) and a terminal (p. 38 line 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
CLAIMS: 
The claims are objected to for the following informalities:
claims 2, 9, 16, and 19 recite determining the predicted cumulative number corresponding to the time period to be predicted based on a first preset formula, is the first preset formula being:
            
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        
                            
                                l
                            
                        
                    
                
                
                    
                        k
                    
                
                =
                 
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        w
                                    
                                    
                                        n
                                        -
                                        i
                                    
                                
                                
                                    
                                        x
                                    
                                    
                                        
                                            
                                                l
                                            
                                        
                                    
                                
                                
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        b
                                    
                                    
                                        a
                                    
                                
                            
                        
                    
                
                
                    
                        e
                    
                    
                        -
                        a
                        (
                        k
                        -
                        t
                        )
                    
                
                +
                
                    
                        b
                    
                    
                        a
                    
                
            
        
where wn-k denotes the target dynamic weight coefficient – the limitation appears to contain a typographical error and should read “wherein  wn-i denotes the target dynamic weight coefficient” – OR – the formula should match the wn-k notation provided in the formula definition in the claim. The specification on p. 4, p. 30, and p. 35  should also be consistent with the selected correction.
claim 8 recites the historical cumulative number corresponding to current target historical time period – the limitation contains an English grammatical error and should read “the historical cumulative number corresponding to a current target historical time period”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a historical confirmed number determination module (claims 8 and 14) configured for obtaining a number of historical confirmed cases corresponding to each of a plurality of historical time periods adjacent to a time period to be predicted;
a historical cumulative number determination module (claim 8) configured for summing up a number of historical confirmed cases corresponding to a current historical time period with numbers of historical confirmed cases corresponding to previous target historical time periods;
a predicted cumulative number determination module (claim 8 and 9)  configured for determining a predicted cumulative number corresponding to the time period to be predicted based on the historical cumulative number corresponding to each current historical time period;
a predicted confirmed number determination module (claim 8) configured for determining a differential value between the predicted cumulative number corresponding to the time period to be predicted and the historical cumulative number corresponding to current target historical time period adjacent to the time period to be predicted, and taking the differential value as a predicted confirmed number of the time period to be predicted;
a coefficient determination unit (claim 9, 10, 11, 12, and 13) configured for performing computation on the historical cumulative number corresponding to each current historical time period using a particle swarm optimization (PSO) algorithm;
a predicted cumulative number determination unit (claim 9) determining the predicted cumulative number corresponding to the time period to be predicted;
an intermediate parameter calculation subunit (claim 12) configured for calculating an intermediate dynamic weight parameter using the ACO algorithm;
a determination unit (claim 12) configured for determining whether the number of current calculation times reaches a preset number of times; -AND-
a coefficient determination subunit (claim 12) configured for taking the corresponding intermediate dynamic weight parameter.
Because these limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The disclosure provides that the device for the modules, units, and subunits may be implemented in software and/or hardware (Detailed Description on p. 13 lines 9-11) and that the program modules are aspects of a computer program product stored on a storage device (Detailed Description on p. 40 lines 6-10). Therefore, the claim limitations will be interpreted to be a hardware AND software computer program product stored on a memory (see MPEP § 2181(II)(B) wherein when the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f)  requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f)  applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-17 are drawn to a method, apparatus, or device, which are statutory categories of invention.
The subject matter of claims 18-20 is a computer program on computer readable media. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal (see the Detailed Description on p. 45 line 13 - p. 47 line 4). As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification  on p. 39 line 6 - p. 40 line 10 or 2) by amending the claimed subject matter to be limited to “non-transitory computer readable medium”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for predicting a number of confirmed cases of an infectious disease in part performing the steps of summing up a number of historical confirmed cases corresponding to a current historical time period with numbers of historical confirmed cases corresponding to previous target historical time periods, to determine a historical cumulative number corresponding to each current historical time period; determining a predicted cumulative number corresponding to the time period to be predicted based on the historical cumulative number corresponding to each current historical time period; and determining a differential value between the predicted cumulative number corresponding to the time period to be predicted and the historical cumulative number corresponding to the current target historical time period adjacent to the time period to be predicted, and taking the differential value as a predicted confirmed number of the time period to be predicted. 
Independent claim 8 recites a device for predicting a number of confirmed cases of an infectious disease in part performing the steps of obtaining a number of historical confirmed cases corresponding to each of a plurality of historical time periods adjacent to a time period to be predicted; summing up a number of historical confirmed cases corresponding to a current historical time period with numbers of historical confirmed cases corresponding to previous target historical time periods, to determine a historical cumulative number corresponding to each current historical time period; determining a predicted cumulative number corresponding to the time period to be predicted based on the historical cumulative number corresponding to each current historical time period; and determining a differential value between the predicted cumulative number corresponding to the time period to be predicted and the historical cumulative number corresponding to current target historical time period adjacent to the time period to be predicted, and taking the differential value as a predicted confirmed number of the time period to be predicted.
Claim 15 recites an apparatus in part, performing the steps of the method for predicting a number of confirmed cases of an infectious disease as recited in claim 1.
Claim 18 recites a computer-readable storage medium in part, performing the steps of the method for predicting a number of confirmed cases of an infectious disease as recited in claim 1.
These steps of independent claims 1 and 8 and claims 15 and 18 amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations).

Dependent claims 2, 9, 16, and 19 recite, in part, performing computation on the historical cumulative number corresponding to each current historical time period using a particle swarm optimization (PSO) algorithm, to determine a target dynamic weight coefficient corresponding to each current historical time period; determining a development coefficient a and a greyscale driving coefficient b based on the historical cumulative number corresponding to each current historical time period; and determining the predicted cumulative number corresponding to the time period to be predicted based on a first preset formula, is the first preset formula being:
            
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        
                            
                                l
                            
                        
                    
                
                
                    
                        k
                    
                
                =
                 
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        w
                                    
                                    
                                        n
                                        -
                                        i
                                    
                                
                                
                                    
                                        x
                                    
                                    
                                        
                                            
                                                l
                                            
                                        
                                    
                                
                                
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        b
                                    
                                    
                                        a
                                    
                                
                            
                        
                    
                
                
                    
                        e
                    
                    
                        -
                        a
                        (
                        k
                        -
                        t
                        )
                    
                
                +
                
                    
                        b
                    
                    
                        a
                    
                
            
        
where wn-k denotes the target dynamic weight coefficient;             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        
                            
                                l
                            
                        
                    
                
                
                    
                        k
                    
                
                 
            
        denotes the predicted cumulative number corresponding to the time period to be predicted, and             
                
                    
                        x
                    
                    
                        
                            
                                l
                            
                        
                    
                
                
                    
                        i
                    
                
            
         denotes the historical cumulative number corresponding to the current historical time period. 
Dependent claims 3, 10, 17, and 20 recite, in part, performing computation on the historical cumulative number corresponding to each current historical time period using the PSO algorithm to obtain a two-dimensional vector             
                
                    
                        
                            
                                w
                                ,
                                t
                            
                        
                    
                    
                        T
                    
                
            
        , extracting an initial dynamic weight coefficient from the two-dimensional vector; and using the initial dynamic weight coefficient as the target dynamic weight coefficient.
Dependent claims 4 and 11 recite, in part, performing computation on the historical cumulative number corresponding to each current historical time period using the PSO algorithm to obtain a two-dimensional vector             
                
                    
                        
                            
                                w
                                ,
                                t
                            
                        
                    
                    
                        T
                    
                
            
        , extracting an initial dynamic weight coefficient from the two-dimensional vector; introducing the initial dynamic weight coefficient as a constant into McLaughlin series; and performing computation on the McLaughlin series using an ant colony optimization algorithm (ACO) algorithm to obtain a final dynamic weight coefficient, and using the final dynamic weight coefficient as the target dynamic weight coefficient.
Dependent claims 5 and 12 recite, in part, calculating an intermediate dynamic weight parameter using the ACO algorithm, wherein the number of calculation times is incremented by one with each calculation of the intermediate dynamic weight parameter, determining whether the number of current calculation times reaches a preset number of times; and taking the corresponding intermediate dynamic weight parameter when the number of current calculation times reaches the preset number of times as the target dynamic weight coefficient.
Dependent claims 6 and 13 recite, in part, determining a reference number corresponding to each current historical time period based on the target dynamic weight coefficient corresponding to each current historical time period and the historical cumulative number corresponding to the current historical time period; accumulating the product of the reference number corresponding to each current historical time period with a preset coefficient and substituting the result into a grey differential equation, wherein the grey differential equation comprises a correspondence relation between the greyscale driving coefficient b and the development coefficient a; and solving the grey differential equation by a least square method to obtain the development coefficient a and the greyscale driving coefficient b.
Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1 or 8 and claims 15 and 18 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim. 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 7 and 14 recite crawling a website to obtain the number of historical confirmed cases corresponding to each of the plurality of historical time periods adjacent to the time period to be predicted. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 8-14 recite a device with a historical confirmed number determination module, a historical cumulative number determination module, a predicted cumulative number determination module (with a coefficient determination unit (with an intermediate parameter calculation subunit, a determination unit, and a coefficient determination subunit) and a predicted cumulative number determination unit), and/or a predicted confirmed number determination module. The specification defines the device and corresponding modules with units/subunits as a hardware AND software computer program product stored on a memory (Detailed Description on p. 13 lines 9-11). The use of the device and corresponding modules to perform the mathematical abstract idea, only recites the device as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 15 recites an apparatus, comprising: one or more processors; a storage device storing one or more computer programs, which when executed by the one or more processors cause the one or more processors to perform the method for predicting a number of confirmed cases of an infectious disease as recited in claim 1. Claim 18 recites a computer-readable storage medium, storing a computer program, which when executed by a processor causes the processor to perform the method for predicting a number of confirmed cases of an infectious disease as recited in claim 1. The use of an apparatus, comprising: one or more processors; a storage device storing one or more computer programs and computer-readable storage medium, storing a computer program, in this case to predict a number of confirmed cases of an infectious disease as recited in claim 1, only recites the apparatus comprising: one or more processors; a storage device storing one or more computer programs and the computer-readable storage medium, storing a computer program as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 8-14 recite a device with a historical confirmed number determination module, a historical cumulative number determination module, a predicted cumulative number determination module (with a coefficient determination unit (with an intermediate parameter calculation subunit, a determination unit, and a coefficient determination subunit) and a predicted cumulative number determination unit), a predicted confirmed number determination module. 
Claim 15 recites an apparatus, comprising: one or more processors; a storage device storing one or more computer programs, which when executed by the one or more processors cause the one or more processors to perform the method for predicting a number of confirmed cases of an infectious disease as recited in claim 1. 
Claim 18 recites a computer-readable storage medium, storing a computer program, which when executed by a processor causes the processor to perform the method for predicting a number of confirmed cases of an infectious disease as recited in claim 1. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 7 and 14 recite crawling a website to obtain the number of historical confirmed cases corresponding to each of the plurality of historical time periods adjacent to the time period to be predicted. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Additionally, the use of website crawlers to obtain, index, and analyze website content is considered well understood, routine, and conventional at the time the invention was filed. This position is supported by Desai et al., Web Crawler : Review of Different Types of Web Crawler, Its Issues, Applications and Research Opportunities, 8(3) Int J of Adv Research in Computer Science 1199-1202 (April 2017) in the § Abstract on p. 1199 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the web crawling additional element is not sufficient to amount to significantly more than the recited judicial exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1  recites the limitation " the current target historical time period" in line 16. There is insufficient antecedent basis for this limitation in the claim.

Subject Matter Free of the Prior Art
The following is an examiner’s statement of subject matter free of the prior art:
The limitations in independent claims 1 and 8 stating: summing up a number of historical confirmed cases corresponding to a current historical time period with numbers of historical confirmed cases corresponding to previous target historical time periods, to determine a historical cumulative number corresponding to each current historical time period and determining a differential value between the predicted cumulative number corresponding to the time period to be predicted and the historical cumulative number corresponding to the current target historical time period adjacent to the time period to be predicted is free of the prior art. 
The most remarkable prior arts of record are as follows:
Du L et al. (CN Patent App No CN110491522A)[hereinafter Du] teaching on aggregating (treated as synonymous to summing) adjacent time periods’ drug sales data to predict a current public health event status in the Description Espacenet Translation (provided with paragraph numbers added) at ¶ 025, ¶ 041-45, and ¶ 070-74;
Dugas et al., Influenza Forecasting with Google Flu Trends, 8(2) PLoS ONE 1-7 (Feb. 2013)[hereinafter Dugas] teaching on an epidemiological forecast model for a particular illness via a baseline (generalized autoregressive moving average) GARMA model with the addition of (google flu trends) GFT data wherein the historical GFT represented confirmed cases observed in past time periods in the § Statistical Analysis on p. 2 col 2- p. 3 col 1 and § Discussion on p. 6; -AND-
Freese et al. (US Patent Pub No 2017/0017,760)[hereinafter Freese] teaching on using parametric statistics to compare the current claim information under review to the historical summary data of prior claims or for the provider in prior time periods in ¶ 0101, ¶ 0182, ¶ 0214-218.
While Du, Dugas, and Freese teach on methods for epidemiological forecasting modeling utilizing past epoch data to determine future predictive values, neither Du, Dugas, nor Freese fail to teach on a model wherein the number of historical confirmed cases per current historical time period is summed with the number of historical confirmed cases for previous target historical time periods to determine a historical cumulative number for each current historical time period, utilizing this cumulative value for each current historical time period  to determine a predicted cumulative number for the time period to be predicted, and where the predicted confirmed number of the time period to be predicted equals the predicted cumulative number for the time period to be predicted minus the “cumulative” value for the current historical time period adjacent to the time period to be predicted as required by the instant claims.
Therefore, claims 1-20 are free of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDAN L JACKSON/Examiner, Art Unit 3626